Citation Nr: 0727018	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran's award of pension benefits was properly 
adjusted for the period effective from April 1, 2003 to March 
1, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Pension Center (Pension Center) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The issue of entitlement to an effective date prior to August 
1, 2002 for the grant of nonservice-connected pension 
benefits is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 2003, the veteran informed VA that he had gotten 
married on March 12, 2003.  

2.  In June 2003, the RO added the veteran's wife as a 
dependent and adjusted his benefits to $438.00, effective 
April 1, 2003.  

3.  In June 2004, based on the receipt of medical expense 
report, the veteran's rate was changed to $460.00 a month, 
effective from January 1, 2004.  

4.  In June 2004, the RO received a letter from the veteran's 
wife, in which she reported that they had separated on May 
21, 2004.

5.  The veteran and his wife reunited in August 2004; and 
separated in February 2005.  

6.  The veteran's wife was earning $100.00 a week as a 
beautician, since the date of the marriage.  


CONCLUSION OF LAW

The veteran's award of pension benefits was properly adjusted 
for the period effective from April 1, 2003 to March 1, 2005.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 
3.271, 3.272 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's countable income 
is not in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 
1521(a); 38 C.F.R. § 3.3(a)(3).  

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for- 
dollar basis by annualized countable income. 38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2006). Payments of any 
kind, from any source, shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded. 38 C.F.R. §§ 3.271, 3.272. A veteran's 
annual income includes the annual income of his or her 
dependent spouse. 38 C.F.R. § 3.23(d)(4).

The rates of pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21- 
1, Part I, and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. 
§ 3.21.  The maximum annual pension rate is adjusted from 
year to year.  

The record shows that the veteran was granted non-service 
connected pension effective from June 1996.  In June 2000, 
the Regional Office (RO) proposed to stop payments effective 
from January 1, 1999.  This was due to change in the 
veteran's income, based on verification from Social Security 
Administration (SSA) that the veteran received a retro check 
in the amount of $24,005.00 in December 1998, and that he 
received monthly checks from SSA in the amount of $561.50 
effective  January 1999,  and $574.50 effective December 
1999.  The veteran was informed that his retro check exceeded 
the maximum allowable for VA pension benefits ($8,778 for a 
single veteran effective January 1, 1999).  The veteran was 
informed in August 2000 that his pension was stopped.  He was 
advised that there was an overpayment which would be further 
explained shortly thereafter.  

In September 2000, the veteran submitted a VA form 21-0516-1 
(Improved Pension and Eligibility Report).  The RO informed 
the veteran that same month that he owed VA $14,782.00.  The 
veteran disputed the overpayment in October 2000.  That same 
month, the RO denied the veteran's claim for pension because 
he exceeded the limit of $8, 989.00 for a single veteran.  He 
had reported an annual income of $6,894.00 from SSA and 
$2,500.00 from washing windows.  

In December 2000, the Committee on Waivers and Compromises 
granted the veteran a waiver of the $14,782.00 overpayment 
for financial hardship based on a finding that he had a 
monthly income of $737.33 and monthly expenses of $870.00.  

In July 2001, the veteran submitted a VA form 21-0516-1 
(Improved Pension and Eligibility Report), indicating that he 
was married and not living with his spouse.  He was granted 
pension benefits in the amount of $179.00 beginning in August 
2001, based on his countable income of $7,152.00, and pension 
benefits of $185 from December 2001 based on his countable 
income of $7,332.00.  The veteran was told that he could 
claim medical expenses, and was informed of his 
responsibilities.  

In May 2002, the Debt Management Center issued a demand 
letter indicating that the veteran owed VA $185.00.  

In March 2003, the veteran informed VA that he had gotten 
married on March 12, 2003.  In June 2003, the RO added the 
veteran's wife as a dependent and adjusted his benefits to 
$438.00, effective April 1, 2003.  In June 2004, based on the 
receipt of medical expense report, the veteran's rate was 
changed to $460.00 a month, effective from January 1, 2004.  
Also in June 2004, the RO received a letter from the 
veteran's wife, in which she reported that they had separated 
on May 21, 2004.  She requested part of the veteran's 
pension.  Her claim for apportionment was denied in April 
2005.  In an April 2005 letter to the veteran's wife, the RO 
indicated that per a telephone conversation in April 2005, 
the veteran's wife reported that she and the veteran 
separated on May 21, 2004, reunited in August 2004, and 
separated again in February 2005.  

In April 2005, the RO informed the veteran that it had been 
notified that the veteran separated from his wife on May 21, 
2004, reunited with her in August 2004, and separated from 
her in February 2005.  The RO stated that the veteran's wife 
reported that the veteran did not make any contributions to 
his wife's support while they were separated; that she was 
earning $100.00 a week as a beautician; and that she had been 
receiving this income since the date of the marriage.  The RO 
stated that in an April 2005 telephone conversation with the 
veteran, he verified the dates of separation; could not 
provide the exact date in August 2004 that he and his wife 
got back together; stated that he did not make direct 
contributions to his wife's support while they were 
separated; and confirmed that his wife is receiving wages but 
that he could not confirm or deny the wages she received 
since the marriage.  VA informed the veteran that it had not 
been counting any income for the veteran's spouse since April 
1, 2003, and that the evidence showed that the spouse was 
receiving income of $100.00 a week since the date of the 
marriage.  Thus, her annual income of 5,200.00 had to be 
counted effective April 1, 2003.  

The RO also noted that the veteran and his wife were 
estranged on May 21, 2004, with no contributions made for her 
support.  Therefore she was removed from the veteran's award 
effective June 1, 2004.  The RO assumed reconciliation on 
August 1, 2004 since a date was not confirmed in the record, 
and she and her income were added to the veteran's award 
effective August 1, 2004.  Since the veteran and his wife 
separated on February 3, 2005 and no contributions were made 
for her support, she and her income were removed from the 
veteran's award effective March 1, 2005.  His award was 
adjusted accordingly as follows:

From $480.00 to 47.00, effective April 1, 2003.  
From $488.00 to 55.00, effective December 1, 2003.  
From $460.00 to $26.00, effective January 1, 2004.  
From $460.00 to $217.00, effective June 1, 2004.  
From $460.00 to $26.00, effective August 2004.  
From $470.00 to $37.00, effective December 2004.  
From $470.00 to $49.00, effective February 1, 2005.  
From $470.00 to $233.00, effective March 1, 2005.  

In July 2005, the proposed income adjustments were 
effectuated.  The Board finds that the RO properly adjusted 
the veteran's pension benefits, based on his countable 
income, the income of his wife, and the dates of co-
habitation and separation.  The veteran has not disputed the 
income of his wife or the dates that they lived together or 
the dates that they were separated, and the law regarding the 
computation of income and exclusion are clear.  The 
adjustment of the veteran's pension for the time frame in 
question was proper and supported by the record.  

Duties to Notify and Assist

VA has a duty to notify and assist veterans in the 
development of their claims. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002 & Supp. 2005).  In this case, the 
veteran's initial claim for pension was granted in 1997, 
before the current requirements became effective in November 
2000.  Based on information that the veteran provided, 
beginning with his pension eligibility verification report 
submitted in July 2001, the RO took action to begin paying 
pension benefits again from August 1, 2001, as the veteran 
was notified in the January 2002 award letter.  

Although the RO did not provide the specific notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) after the 
veteran provided further income information in July 2001, the 
veteran has provided all the information needed -- concerning 
his finances and his dependents -- to calculate his pension 
benefits.  The RO has explained to the veteran the bases for 
adjustment of his pension benefits in an April 2005 letter, 
and afforded him the opportunity to present information and 
evidence in regard to this action, which was taken in July 
2005.  The RO followed the procedures in 38 C.F.R. 
§ 3.105(h).  The veteran has also been afforded a hearing 
before the undersigned in August 2006.  The Board finds that 
these actions satisfy any duties to notify and assist owed 
the veteran.


ORDER

The veteran's award of pension benefits was properly adjusted 
for the period effective from April 1, 2003 to March 1, 2005.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


